Citation Nr: 1760876	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-18 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status-post right rotator cuff repair with degenerative joint disease for the period prior to October 12, 2016.

2.  Entitlement to a rating in excess of 30 percent for status-post right rotator cuff repair with degenerative joint disease for the period from December 1, 2017.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was remanded by the Board in February 2014 and June 2016 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board again finds that additional development is needed before the Veteran's claim on appeal can be decided.

Pursuant to the Board's June 2016 remand, the Veteran was afforded a VA examination in August 2016.   The examiner was instructed to address, inter alia:  (1) whether there is any additional function loss during flare-ups; (2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

A remand by the Board confers on the appellant, as a matter of law, the right to substantial compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance, rather than absolute compliance, with remand orders).

In the August 2016 VA examiner's report, the examiner noted that the examination was not conducted during one of the Veteran's flare-ups and said, "The examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups."  The examiner did not explain the Veteran's functional loss during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); Mitchell v. Sinseki, 25 Vet. App. 32 (2011).  Additionally, when addressing whether the Veteran could secure or follow a substantially gainful occupation due to his service-connected disabilities, the examiner assessed individual disabilities and not the effect of the disabilities combined.  See 38 C.F.R. § 4.16(a) (2017).  Therefore, the August 2016 VA examiner's report did not substantially comply with the June 2016 remand.  Consequently, the examination report is inadequate.  

The Board notes that the Veteran underwent right shoulder surgery in October 2016.  There is no examination for that shoulder since the surgery on record.  Because the surgery could change the symptomatology of the Veteran's condition, a new examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who conducted the June 2016 examination.  If the June 2016 examiner is not available, acquire an addendum opinion by an examiner with appropriate expertise to review the June 2016 examination and determine the severity of disability resulting from the Veteran's service-connected status-post right rotator cuff repair with degenerative joint disease and the effects of all of the Veteran's service-connected disabilities had on his ability to obtain or retain employment.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  To the best of their ability, the examiner should discuss:

(a) whether the Veteran experienced any additional function loss during flare-ups;

(b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The examiner must assess the Veteran's employability based on the combined effects of all of the Veteran's then-service connected disabilities: status-post right rotator cuff repair with degenerative joint disease, right knee ligament tear with osteoarthritis, right knee patellofemoral syndrome, and right ankle sprain with recurrent sprain and persistent pain.

If the examiner determines that an explanation for one or more of the matters on remand are not feasible, the examiner must explain why such an opinion is not possible.  

2.  Schedule the Veteran for a VA examination with an   examiner with appropriate expertise to determine the severity of disability resulting from the Veteran's service-connected status-post right rotator cuff repair with degenerative joint disease and the effects of all of the Veteran's service-connected disabilities had on his ability to obtain or retain employment.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  All appropriate tests and studies should be performed and all findings should be set forth in detail.  

The examiner should identify all symptoms and impairments associated with the Veteran's right shoulder disability, noting their frequency and severity.  When measuring range of motion, the examiner should specifically state the degree at which pain begins.  The examiner should also address whether there is any additional functional loss due to excess motion, weakened motion, fatigability, incoordination, or pain.  The examiner must address any additional functional loss during flare-ups.  

The examiner must specifically address the impact the disability has on the Veteran's employability.  The examiner should provide an opinion about whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The examiner must assess the Veteran's employability based on the combined effects of all of the Veteran's current service connected disabilities: persistent depressive disorder, status-post right rotator cuff repair with degenerative joint disease, right knee ligament tear with osteoarthritis, right knee patellofemoral syndrome, and right ankle sprain with recurrent sprain and persistent pain.

If the examiner determines that an explanation for one or more of the matters on remand are not feasible, the examiner must explain why such an opinion is not possible and under what circumstances such an opinion would be possible.  

3.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







